DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 1/25/2022. 


Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites “and a material with excellent biodegradability in a sea.” The term “excellent biodegradability” is indefinite because it fails to particularly point out and distinctly claim the subject matter. The term “excellent” is a relative term. The claim does not describe the metes and bounds of the word “excellent” and does not provide any guidance on how to determine if the biodegradability is “excellent”. It is noted that paragraph [0076] in the instant specification states “Examples of the compounds with excellent biodegradability in the sea include materials that undergoes degradation by not less than 50%, preferably not less than 70%, and even more preferably not less than 90% relative to the cellulose for comparison, after a duration of 180 days by a method specified in ASTM D6691.” For purposes of examination, claim 5 is interpreted as reciting “and a material undergoing degradation in a sea by not less than 50% relative to the cellulose for comparison, after a duration of 180 days by a method specified in ASTM D6691.” Claims 6-10 are further rejected as being dependent on a rejected base claim.

Claim Analysis
5.	Summary of Claim 5:
A cellulose acetate composition containing 

a cellulose acetate 

and an additive; 

wherein the cellulose acetate has a total degree of acetyl substitution of not greater than 2.7 and a ratio ꞇ of a sum of a degree of acetyl substitution at a 2-position and a degree of acetyl substitution at a 3-position to a degree of acetyl substitution at a 6-position in the total degree of acetyl substitution of not less than 2.0; 

and the additive is one or more selected from the group consisting of a material with a pH of not lower than 8 in a 1 wt.% aqueous solution at 20°C, a material dissolving at not less than 2 wt.% in water at 20°C, and a material with excellent biodegradability in a sea.

 
Claim Rejections - 35 USC § 102


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (US PG Pub 2009/0171079 A1).
	Regarding claims 5 and 8, Higuchi teaches a cellulose acetate comprising a degree of substitution following the formula: 2.0 < DSt < 2.6 (claim 1) wherein in the examples the ratio ꞇ of the sum of degree of substitution at the 2-position and the degree of substitution at the 3-position to the degree of the substitution at the 6-position is 2.06 and 2.08, respectively, thereby reading on the greater than 2.0 as required by the instant claim (Table 1, Example 1, DSt = 2.36, DS6 = 0.77. The sum of DS2 + DS3 = 1.59 which is calculated from 2.36 - 0.77 = 1.59. The ratio ꞇ is 1.59/0.77 = 2.06. The ratio ꞇ for Example 3 is 2.41-0.78/0.78 = 2.09). Higuchi further teaches the cellulose acetate is combined with neutralizing agents such as carbonates, acetates, and oxides of sodium, potassium, calcium and magnesium [0018] thereby reading on the additive which is a material with a pH of not lower than 8 in a 1 wt.% aqueous solution at 20°C as required by the instant claim and the magnesium oxide of instant claim 8.
	Regarding claim 6, Higuchi teaches the sulfate content of a 6-position cellulose acetate is 100 ppm by weight or less [0063] thereby reading on the claimed range of greater than 20 ppm and not greater than 400 ppm.  
	Regarding claim 9, Higuchi teaches the additive which is a material with a pH of not lower than 8 in a 1 wt.% aqueous solution at 20°C as required by the instant claim. Claim 9 recites “material dissolving at not less than 2 wt% in water at 20 C is tracetin” which is a further limitation on the optional embodiment of the Markush group of claim 5. As such, since the additive (magnesium oxide) taught by Higuchi meets the requirement of the Markush group of claim 5, then the further limitation of claim 9 depending from the optional/alternative embodiment of claim 5 is also considered to be met.
8.	Claims 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US PG Pub 2015/0221411 A1).
	Regarding claims 5 and 8, Nakamura et al. teach a cellulose based resin composition comprising cellulose acetate (claim 5) wherein the total degree of acetyl substitution of cellulose acetate is 2.27 to 2.56 (claim 6) thereby reading on the claimed range of not greater than 2.7, wherein the degree of substitution at the 6-position of cellulose acetate is 0.65 to 0.85 (claim 9), and wherein in preferred embodiments the degree of substitution at the 6-position is 0.75 (Table 1, col. 11). As such, the ratio ꞇ of the sum of degree of substitution at the 2-position and the degree of substitution at the 3-position to the degree of the substitution at the 6-position is calculated to be 2.2, respectively, thereby reading on the greater than 2.0 as required by the instant claim (when the total degree of substitution is 2.41 and the degree of substitution at the 6-position is 0.75; 2.41 – 0.75 = 1.66; 1.66/ 0.75 = 2.2). Nakamura et al. further teach neutralizers such as magnesium oxides, among others [0067], [0081] thereby reading on the additive which is a material with a pH of not lower than 8 in a 1 wt.% aqueous solution at 20°C as required by the instant claim and the magnesium oxide of instant claim 8.
Regarding claim 9, Nakamura et al. teach the additive which is a material with a pH of not lower than 8 in a 1 wt.% aqueous solution at 20°C as required by the instant claim. Claim 9 recites “material dissolving at not less than 2 wt% in water at 20 C is tracetin” which is a further limitation on the optional embodiment of the Markush group of claim 5. As such, since the additive (magnesium oxide) taught by Nakamura meets the requirement of the Markush group of claim 5, then the further limitation of claim 9 depending from the optional/alternative embodiment of claim 5 is also considered to be met.

Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Higuchi (US PG Pub 2009/0171079 A1).
Higuchi teaches the cellulose acetate composition according to claim 5 as set forth above and incorporated herein by reference. Higuchi teaches the cellulose acetate composition is mixed with water (Examples).
Higuchi is silent regarding the pH of a slurry formed by mixing the cellulose with water. 
However, the property of pH is a function of the composition and the acetylation reaction conditions.  Higuchi teaches the same composition and the same acetylation reaction such as using a neutralizing agent as set forth in the rejection above. Therefore, the pH of a slurry formed by mixing the cellulose of Higuchi with water will be the same pH as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


10.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura et al. (US PG Pub 2015/0221411 A1).
Nakamura et al. teach the cellulose acetate composition according to claim 5 as set forth above and incorporated herein by reference. Nakamura et al. teach the cellulose acetate composition is mixed with water (Examples).
Nakamura et al. are silent regarding the pH of a slurry formed by mixing the cellulose with water. 
However, the property of pH is a function of the composition and the acetylation reaction conditions.  Nakamura et al. teach the same composition and the same acetylation reaction such as using a neutralizing agent as set forth in the rejection above. Therefore, the pH of a slurry formed by mixing the cellulose of Nakamura et al. with water will be the same pH as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claim Rejections - 35 USC § 103
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US PG Pub 2009/0171079 A1).
Higuchi teaches the cellulose acetate composition according to claim 5 as set forth above and incorporated herein by reference. Higuchi teaches the cellulose acetate is combined with neutralizing agents such as carbonates, acetates, and oxides of sodium, potassium, calcium and magnesium [0018] thereby reading on the additive as set forth above.  
Higuchi is silent regarding the amount of the neutralizing agent/additive.
	The amount of the neutralizing agent will affect the resulting pH of the final product. Therefore, the amounts of the additive/neutralizing agent can be optimized to reach the desired pH via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG Pub 2015/0221411 A1).

Nakamura et al. teach the cellulose acetate composition according to claim 5 as set forth above and incorporated herein by reference. Nakamura et al. teach the cellulose acetate is combined with neutralizing agents such as oxides [0067], [0081] thereby reading on the additive as set forth above.  
Nakamura et al. are silent regarding the amount of the neutralizing agent/additive.
	The amount of the neutralizing agent will affect the resulting pH of the final product. Therefore, the amounts of the additive/neutralizing agent can be optimized to reach the desired pH via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.


	
Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763